JUSTICE HEIPLE delivered the opinion of the court: Willie Harris, convicted and sentenced for armed violence and escape, raises a single issue on appeal. It is that he was denied a fair trial due to the prosecutor’s improper closing arguments. At trial, the defendant did not object to the prosecutor’s remarks nor did he raise any objection in his post-trial motion. Ordinarily this would result in a waiver of the issue on appeal. But since the waiver rule is more a rule of administration than jurisdiction, we choose to discuss the merits of the defendant’s appeal. The defendant contends that the following remarks of the prosecutor had the effect of lessening the importance of the State’s burden of proof. “Mr. Riddle first indicated to you that, yes, the People have the burden of proof. I want you to know that I accept it for the People; that is our system of justice, that’s the way we would have it. I further suggest to you that you should not enlarge it beyond a reasonable doubt. I would further suggest to you, for the People, that there’s nothing new about the burden of proof, its been with us for a number of years. Juries, for a long time, have used that burden before finding any defendant guilty. In any way, that burden must be satisfied.” Although the defendant cites two recent cases which found similar remarks to be improper, those cases were not reversed for that reason. Therefore, any discussion of those remarks was dicta. (See People v. Martinez (1979), 76 Ill. App. 3d 280; People v. Frazier (1982), 107 Ill. App. 3d 1096.) In People v. Smith, on the other hand, the court was also confronted with remarks similar to those in the case at bar. (People v. Smith (1981), 93 Ill. App. 3d 1133.) The court in Smith held that the remarks did not directly inpugn the reasonable doubt standard and that the prosecutor’s statement was essentially a superfluous restatement of the standard subsumed in the entirety of his closing argument. What were the remarks in Martinez, Frazier and Smith? In Martinez, the prosecutor said that the State had “no quarrel” about its burden of proving the defendant’s guilt beyond a reasonable doubt, and that people “throughout the United States *** are being found guilty beyond a reasonable doubt every day of the week.” 76 Ill. App. 3d 280, 285. In Frazier, the prosecutor said that “there is nothing magical about finding someone guilty beyond a reasonable doubt. It is done every day in courts all over the country.” 107 Ill. App. 3d 1096, 1101. In Smith, the prosecutor argued that, “Every defendant, be he a thief, or be he a murderer, who has ever been convicted in the 200 years of this country, was proved guilty beyond a reasonable doubt.” 93 Ill. App. 3d 1133, 1139. The appellate court thought the remarks in Martinez and Frazier were improper. The appellate court thought the remarks in Smith were not improper. Although the splitting of hairs and the drawing of fine distinctions are popular judicial endeavors, such techniques are unavailing in the instant case. It is impossible to differentiate Martinez, Frazier and Smith from each other or from the case at hand. A search for reported cases in other jurisdictions on this point produced no results. Our supreme court has not addressed the issue. The view of such remarks is, like beauty, in the eye of the beholder. Having said that, it is to be further noted that we prefer the result in People v. Smith. We similarly believe that in the instant case, the remarks did not directly inpugn the reasonable-doubt standard. Moreover, the prosecutor’s statement was essentially a superfluous restatement of the standard subsumed in the entirety of his closing argument. The remarks were never repeated or reemphasized. There was no attempt in the present case to shift the burden of proof to the defendant, nor did the prosecutor attempt to define or rephrase the reasonable doubt standard. Most importantly, the prosecutor’s argument did not cloud or distort the fundamental principle that a person is innocent until the State proves him guilty beyond a reasonable doubt and that this burden rests upon the State throughout the entire trial. In short, we believe that the prosecutor’s comments fell well within the bounds of proper argument. Accordingly, we affirm the judgment of the trial court. Affirmed. SCOTT, J., concurs.